People v Guice (2020 NY Slip Op 01789)





People v Guice


2020 NY Slip Op 01789


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


254 KA 19-01820

[*1]THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,
vDEMONZ GUICE, DEFENDANT-RESPONDENT. 


JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DANIEL J. PUNCH OF COUNSEL), FOR APPELLANT. 

	Appeal from an order of the Supreme Court, Erie County (M. William Boller, A.J.), dated March 11, 2019. The order, inter alia, granted the motion of defendant to suppress a gun. 
It is hereby ORDERED that the case is held, the decision is reserved and the matter is remitted to Supreme Court, Erie County, for further proceedings in accordance with the following memorandum: The People appeal from an order granting defendant's omnibus motion insofar as it sought to suppress a gun recovered from a vehicle. We agree with the People that Supreme Court erred in suppressing the gun without determining whether defendant had standing to challenge the search of the vehicle (see People v Sweat, 148 AD3d 1641, 1642 [4th Dept 2017]; see also CPL 710.60 [6]). We therefore hold the case, reserve decision, and remit the matter to Supreme Court to rule on that issue (see Sweat, 148 AD3d at 1642; see generally People v Concepcion, 17 NY3d 192, 194-195 [2011]).
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court